CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Herzog (2017/0334134) discloses an apparatus and method for simultaneous additive manufacturing of components 2, comprising a production system 1 with at least one production processing section 3 having:
a.    a plurality of material reservoirs 30 connected to a powder deposition system 31,
b.    at least two construction apparatuses in the form of selective laser melting (SLM) and/or selective laser sintering (SLS) apparatuses 4, each having at least one construction container 5 formed by a bottom construction plate 40 positioned on a carrier 41 and a top construction container or conveying chamber 5;
c.    at least one removal station 6 for extracting a finished component 2 from a construction container 5,
d.    at least one post-processing station 7 for thermal and/or mechanical surface post treatment of finished removed component [0025], such as cleaning and or packaging, and


f.    transport means 15 for transferring the construction containers 5 through different sections;
wherein a production system control unit 10 is connected to and automatically controls the construction apparatuses 4, the removal station 6, the post processing stations 7 and the transport means 15 ( See [0019], [0026],[0029] and [0034]).
Burris et al. (2014/0265048) discloses an additive manufacturing apparatus 100 for additively manufacturing three-dimensional structures includes: a casing 110, a separated receiver 150 accepting a cartridge 200 containing powdered material; a build chamber 120 including a build platform 122; a material dispenser conduit 180 distributing a layer of powdered material from the cartridge 200 over the build platform 122, wherein the receiver 150, the cartridge 200 and the build chamber 120 are all positioned within the casing 110 (Fig. 1).
However, the combination of Herzog and Burris et al. fails to disclose a cleaning device comprising at least one cleaning chamber for cleaning, in an automated and contained manner, the assemblies or trays in the at least one cleaning chamber the containment chamber, wherein the containment chamber enclosing a plurality of additive manufacturing machines, a supply device and a supply circuit, a conveying device, and the cleaning device. Burris et al.’s apparatus includes only one additive manufacturing machine/system, not a plurality machines as disclosed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743